Citation Nr: 1521551	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the claimed disability.  

The Board notes that in September 2013, the Veteran requested a hearing before the Board.  A hearing was originally scheduled in May 2014, and postponed at the Veteran's request to early August 2014.  The hearing was again postponed to later in August 2014, but the Veteran failed to report to rescheduled hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.

The Board acknowledges that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In this case, the medical evidence of record reflects that the Veteran has been diagnosed with major depressive disorder and anxiety.  Accordingly, the issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he has PTSD due to stressor events that occurred aboard the USS George Washington during two deployments in his service in the Navy.  The Veteran asserts that the stressors from the first deployment occurred sometime between June and December 2002.  The Veteran states that he was on his way to the electrical shop to use the phone when he and some of his shipmates found another shipmate who had committed suicide by hanging himself from a pipe in the ceiling.  The Veteran asserts that the stressors from his second deployment occurred sometime between January and July 2004.  He and some of the ship's crew members were on the flight deck working on the locks for an elevator in the cat walk when a cable snapped and injured members of the squadron and other flight deck personnel.  In addition, the Veteran states that there were fires on board during both deployments.  See the June 2011 QTC psychiatric examination; February 2012 stressor statements; September 2013 VA Form 9.

In May 2011, the RO notified the Veteran that he needed to submit more detailed and specific information regarding the claimed stressors events prior to adjudicating the claim.  The Veteran submitted stressor statements for the claimed stressor events in February 2012, seven months after the RO issued the rating decision.  In April 2012, after reviewing the two stressor statements submitted, the RO notified the Veteran that the information provided in the statements did not meet the minimum level of detail needed for VA to seek assistance from the U.S. Army and joint Services records Research Center (JSRRC) to verify that the stressors occurred, including a 60-day time frame in which the claimed stressor events occurred.  See Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.15 (noting that the JSRRC will research records dated 30 days before and 30 days after the date on which the claimed event occurred).  The RO requested that the Veteran provide more specific details regarding the claimed stressor events, but the Veteran did not respond to the request.

VA has been unable to corroborate the alleged 2002 stressor events, and in June 2013, VA issued a memorandum of formal findings concluding there was a lack of information required to verify his 2002 or 2004 stressors in connection to the PTSD claim. 

Despite the fact that the Veteran did not provide more specific dates, the Board notes that the ship's command history was obtained for calendar year 2002.  However, no attempt has been made to obtain this report for 2004.  As such, a remand is necessary to attempt verification of the 2004 stressors.

Moreover, as indicated above, the evidence shows diagnoses of major depressive disorder and anxiety in addition to the diagnosis of PTSD, which the RO did not consider as a subject of the broader issue of service connection for an acquired psychiatric.  See Clemons v. Shinseki, supra.  Thus, the Veteran should be scheduled for a VA psychiatric disorders examination to determine the nature and etiology of any current psychiatric disorders.

Finally, the RO should also obtain copies of any outstanding treatment records from the VA Healthcare System dated from December 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2013 to present.  All records/responses received should be associated with the claims file.  

2.  Obtain, from the appropriate source, command histories and deck log book records from the U.S.S. George Washington for the calendar year 2004.  

3.  After the above records have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

If, and only if, there is a corroborated 2004 stressor, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is based upon that stressor.

For any diagnosed acquired psychiatric disorders other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

